DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites in part “a plurality of gate interconnects extending on tracks in a first direction; … including intra-cell metal x (Mx) layer interconnects on an Mx layer extending in the first direction, the Mx layer being a lowest metal layer for power and ground (PG) extending in the first direction”.  There is an issue with the above claim limitations as written.
To elaborate briefly on the above, every described above structure goes in a “first direction”.  According to Applicant’s disclosure 1st direction is vertical direction.  FIGs. 3 & 4 and other figures clearly show that in their notations (bottom left corner of figure) and in a fact that the gate interconnects mentioned above run vertical (FIG. 3, 302).   The problem is that the PG 304 / 404a / 404b; also, possibly 302 (the above mentioned “Mx layer”) is described in disclosure as M2 and the actual lowest “lowest metal layer” is shown in FIG. 3 to be actually M1 (M1/M3 306b).  As written, the claim contradicts Applicant’s direct disclosure, or at the very least, can be reasonably read more than one way.   Hence, “indefinite” rejection is being given.   Presumably, what Applicant meant was something along the lines of “the Mx layer being a lowest metal layer for power and ground (PG) for extending in the first direction”.

Claim 1 recites in part “the intra-cell Mx layer interconnects extending in the first direction over at least a subset of the tracks excluding every mth track, where m is an integer greater than or equal to 2 and less than PPG, and PPG is a PG grid pitch.”  There is an issue with the above claim limitations as written.
The above limitations refer to the same “Mx layer interconnects” (FIGs. 3 & 4, PG 304 / 404a / 404b; also, possibly 302) as above.  In the simplest words, the above limitations say “304/404a/404b extending vertically over at least a subset of the tracks excluding every 2nd track”, 2 being the explicit example giving above.   “extending vertically … excluding every 2nd track”????    This is not what Applicant shows at all in his figures.  Examiner has no idea what Applicant is claiming and how to examine it.   
Please call to schedule an interview with Examiner, if at all convenient, before the Applicant’s next response.  Alternatively, an important point of order: this Examiner does not give 112, 1st new matter rejections if Applicant simply claims what is shown in drawings; Applicant does not have to have the exact words in Specification; if it is shown in drawing, then it is disclosed and is not new matter.   
Examiner’s best guess as to what the Applicant should be claiming based on what FIG. 4 actually shows, would be something like “extending vertically over at least a subset of the tracks (like how 404a extends) and then periodically excluding 2 or more tracks (like how there is a gap of at least 2 tracks from 404a to 404b), but less than PPG …” etc.  This is of course not what Applicant claims at all.  What Applicant actually claimed?  Examiner has no idea.   As written, the system appears to be inoperative [Wingdings font/0xE0] it would result in islands of Metal 2, going vertically, on every 2nd track.
Alternatively, if Applicant is referring to horizontal spacings between the various 302/404, then as shown in FIGs. 3 & 4, there are no “skipped tracks” between 302/404; they are present on every CPP gate pitch, as FIGs. 3 & 4 clearly shows, except for every 10th, where 304/404 are present.   However, Applicant only ever talk of first direction.   There is no discussion of 2nd direction (horizontal) at all.  So, the only tracks being described in claims appear to be vertical tracks.  If Applicant wanted to talk about horizontal tracks, Applicant does not see that in the claims as currently written.  Again, Examiner has no clue how to interpret the claims.   Another suggestion: please specify horizontal tracks and vertical tracks, specifically, as appropriate.
In short, Examiner read the Specification, looked at drawings, and cannot reconcile them with claim language.  What drawings show is clear.  The Specification appears to have some issues in explanation of drawings (Examiner’s opinion), and claims appear to be virtually unexaminable.  Small note: Examiner has 9 years of experience in the industry, about 5 of which were spent in floorplanning, synthesis & place-and-route area specifically (which is what this Application is all about) and Examiner is utterly confused with the wording.  The following rejection of claims is Examiner throwing his arms in the air, saying “I have no idea; here is my best guess as to what is going on”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2007/0168899) by Frenkil (“Frenkil”) in view of (US-2020/0365589) by Liaw et al (“Liaw”) and further in view of (US-10977407) by Lee (“Lee”).
Regarding claim 1, Frenkil discloses in FIG. 8 and related text, e.g., a metal oxide semiconductor (MOS) integrated circuit (IC) logic cell (see par. 2 and related text below), comprising: 
a plurality of gate interconnects extending on tracks in a first direction (not illustrated, but present; in FIG. 8, the gate connections are shown; however, it is all done as a circuit diagram; Frenkil is not showing the gate connections as routing layers; Applicant’s invention specifically deals with FINFET; Examiner will provide the necessary illustration example below); and 
intra-cell routing interconnects (812/813) coupled to at least a subset of the gate interconnects (it is all meant to be one circuit; hence, everything is electrically “coupled” to everything else; meeting limitations by default), the intra-cell routing interconnects including intra-cell metal x (Mx) layer interconnects on an Mx layer extending in the first direction (vertical), the Mx layer being a lowest metal layer for power and ground (PG) extending in the first direction (only 2 layers are shown; one vertical and one horizontal; hence, meeting limitations of “lowest” by default; it is the only one present), the intra-cell Mx layer interconnects extending in the first direction over at least a subset of the tracks. excluding every mth track, where m is an integer greater than or equal to 2 and less than PPG, and PPG is a PG grid pitch.
Frenkil does not illustrate “a plurality of gate interconnects extending on tracks in a first direction”.
Frenkil does not disclose the intra-cell Mx layer interconnects extending in the first direction over at least a subset of the tracks excluding every mth track, where m is an integer greater than or equal to 2 and less than PPG, and PPG is a PG grid pitch.
Liaw discloses in FIGs. 2A-3 and related text, e.g., a plurality of gate interconnects extending on tracks in a first direction (as was mentioned above, here is a promised illustration of how the fin-based logic cell device looks like; several “gate interconnects” 103-1/103-2 are shown in FIG. 2A; they are going vertical, in order to cross fins 106 that go horizontally; hence, providing the missing illustration from Frenkil).
Lee discloses in FIGs. 1-4 and related text, e.g., the intra-cell Mx layer interconnects (FIG. 4, L1/L2/L3_M2) extending in the first direction (vertical) over at least a subset of the tracks (they each have vertical extent) excluding every mth track, where m is an integer greater than or equal to 2 and less than PPG, and PPG is a PG grid pitch (gap is shown between M2’s; the number of tracks not explicitly specified).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Frenkil with “a plurality of gate interconnects extending on tracks in a first direction” as taught by Liaw and with “the intra-cell Mx layer interconnects extending in the first direction over at least a subset of the tracks excluding every mth track, where m is an integer greater than or equal to 2 and less than PPG, and PPG is a PG grid pitch” as taught by Lee, in order to have a functional device (Frenkil shows device, but does not illustrate how a fin-based design would look like; Liaw provides the necessary visual of a functional device) and since applying a known technique (technique of Lee as to how a power interconnect can function and be interconnected vertically between cells, and can have gaps, the exact size of the gap being matter of obvious design choice [Wingdings font/0xE0] since Lee teaches disconnect between power connections, a skilled artisan is free to choose the amount of disconnect, of arbitrarily small or large amount; point is that the power systems are shown as disconnected, and being on different immediate circuits; hence, how big to make a gap between the power systems is a matter of obvious design choice, including, having a gap of 2; keep in mind that the gap between L1_M2 and L3_M2 is a lot bigger; could be 9 tracks; could be 20; the point is that Lee shows a huge variety of gaps, depending on how one measures; hence, everything in-between is possible) to a known device ready for improvement (device of Frenkil) to yield predictable results (results are predictable, since both teach vertical power interconnect structures related to logic cell designs; hence, applying teachings of Lee to Frenkil, will yield predictable results, since they are in the same field of invention) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). , respectively.
Regarding claim 2, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein the plurality of gate interconnects include n gate interconnects, where n is an integer (by definition; interconnect is present or not; hence, it is an integer number), and the intra-cell Mx layer interconnects do not extend over any portion of every other mth track (Lee teaches various variations in FIGs. 4, 6-10; he shows example of interconnect and missing interconnect (FIG. 10); hence, every variation is covered).
Regarding claim 3, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein the intra-cell Mx layer interconnects do not extend over any portion of an k+i*m track for i = 0, 1, ...,j, where k is an integer, and j is a largest integer such that k+j*m is less than or equal to n (see Frenkil FIG. 8; it shows a huge gap between 812/813 on the left and right; that gap can have any number of tracks, including the ones claimed above).
Regarding claim 4, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein m is an integer less than or equal to 3 (see rejection of claim 1; same logic applies; the gap can be of any size, as desired, per Lee’s teachings).
Regarding claim 5, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein m is equal to 2, and the intra-cell Mx layer interconnects do not extend over any portion of every other gate interconnect of the plurality of gate interconnects (as described above, regarding claims 1 and 2).
Regarding claim 6, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein the Mx layer is an M2 layer (as was described above by Liaw, for example).
Regarding claim 7, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein the tracks are separated by a pitch P (by definition; there are tracks; hence, they have pitch).
Regarding claim 8, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein the intra-cell Mx layer interconnects are unidirectional in the first direction (M2 is going vertical as shown by Liaw).
Regarding claim 9, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein the intra-cell routing interconnects further include intra-cell metal x-1 (Mx-1) layer interconnects on an Mx-1 layer extending in a second direction orthogonal to the first direction (see horizontal Vss/Vdd interconnect in FIG. 8 of Frenkil; it goes directly to transistors; hence, it is M1; hence, it is Mx-1; hence, meeting limitations).
Regarding claim 10, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein the Mx-1 layer is an M1 layer (as described in claim 9).
Regarding claim 11, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein the Mx-1 layer interconnects are unidirectional in the second direction (see FIGs. 7a-b of Frenkil; in that example, the Vss/Vdd examples are unidirectional).
Regarding claim 12, the combined device of Frenkil, Liaw and Lee disclose in cited figures and related text, e.g., wherein PPG is equal to 10 (again, see FIG. 8 and other figures; there is any amount of space between the 812/813’s; hence, 10 is very much within possibilities, as was described regarding spacing in claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
05/20/22


/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894